

116 HRES 846 IH: Urging the people of the United States to observe the month of April of each year as Hazel M. Johnson Environmental Justice Month.
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 846IN THE HOUSE OF REPRESENTATIVESFebruary 11, 2020Mr. Rush submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONUrging the people of the United States to observe the month of April of each year as Hazel M.
			 Johnson Environmental Justice Month.
	
 Whereas the Environmental Protection Agency defines environmental justice as the fair treatment and meaningful involvement of all people, regardless of race, color, national origin, or income, with respect to the development, implementation, and enforcement of environmental laws, regulations, and policies;
 Whereas fair treatment suggests that communities should not endure an inordinate amount of adverse environmental consequences related to commercial, industrial, or governmental policies;
 Whereas the National Association for the Advancement of Colored People urges that environmental injustice, including the proliferation of climate change, has a disproportionate impact on communities of color and low-income communities in the United States;
 Whereas Hazel M. Johnson, widely regarded as the mother of the environmental justice movement, fought for environmental justice in Chicago beginning in the 1970s;
 Whereas, in 1979, Johnson founded People for Community Recovery, a grassroots organization focused on empowering communities to fight against environmental racism and injustice;
 Whereas Johnson lived in Altgeld Gardens, a Chicago Housing Authority public housing project that was exposed to sources of environmental hazards, including from industrial factories, sewage treatment facilities, asbestos, and lead;
 Whereas Johnson investigated the effects of environmental hazards at Altgeld Gardens by engaging governmental bodies and documenting chronic health issues after her husband died of lung cancer and their children contracted respiratory and skin conditions;
 Whereas Johnson, through her investigations, uncovered that Altgeld Gardens was built on high concentrations of hazardous waste that contributed to chronic health burdens, drinking water contamination, and air pollution;
 Whereas Johnson and People for Community Recovery informed residents of Altgeld Gardens of their right to protection from environmental and health hazards through workshops, trainings, rallies, and youth programs;
 Whereas Johnson and People for Community Recovery held both businesses and governments accountable for negligent waste disposal and pollution practices by engaging in protests, hearings, petitions, and lobbying government officials;
 Whereas Johnson and People for Community Recovery not only benefitted South Side Chicago communities, but also led national conversations to improve the fair treatment and meaningful involvement of all communities seeking equal protection from hazards;
 Whereas Johnson testified before the United States Congress regarding the need for public-private partnerships to support environmental justice initiatives, which resulted in the formalization of a Federal interagency working group to address concerns; and
 Whereas Johnson, through vigilance and activism, gave low-income and minority communities a voice in the fight against environmental racism and injustice: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Hazel M. Johnson Environmental Justice Month;
 (2)honors the work of Hazel M. Johnson and other environmental justice advocates; and (3)calls upon the people of the United States to observe Hazel M. Johnson Environmental Justice Month.
			